      Case 1:19-cv-08227-ALC Document 13 Filed 10/21/19 Page 1 of 1




                                                                  Matthew Oppenheim
                                                                  4530 Wisconsin Avenue,
                                                                  NW Fifth Floor
                                                                  Washington, DC 20016
                                                                  202.480.2999
                                                                  Matt@oandzlaw.com

October 21, 2019

Via ECF

The Honorable Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

Re:    Shueisha Inc. et al v. Does 1-100 d/b/a hoshinoromi.org, worldjobproject.org,
       and zakayloader.org, Case No. 1:19-cv-08227

Dear Judge Carter:

       On September 25, 2019, Plaintiffs filed a motion to authorize service by email and
conduct expected discovery, with a supporting memorandum of law and declaration. Dkt
Nos. 10-12. Under a normal briefing schedule, the Doe Defendants’ opposition would
have been due on October 9, and Plaintiffs’ reply on October 16, 2019. L. Civ. R. 6.1(b).
However, Defendants have not appeared or filed an opposition, and Plaintiffs have not
requested a hearing. Accordingly, the motion is ripe for consideration.

        Additionally, pending further direction from the Court regarding alternative
service, Plaintiffs will send this letter and future correspondence and filings to the email
address identified in their motion (hoshinoromi@protonmail.com). The Plaintiffs sent a
second test email on October 18, 2019 and have confirmed that the account is still active.

       Thank you for considering this matter.

                                                     Sincerely,

                                                     /s/ Matthew Oppenheim

                                                     Matthew Oppenheim


                                             1
